Title: Enclosure I: Proposed Convention with Spain, 22 March 1792
From: Jefferson, Thomas
To: Washington, George


          EnclosuresIProposed Convention with Spain
          Project of a Convention with the Spanish provinces.
          Any person having committed Murder of malice prepense, not of the nature of treason, within the United States or the Spanish provinces adjoining thereto, and fleeing from the justice of the country, shall be delivered up by the government where he shall be found, to that from which he fled, whenever demanded by the same.
          The manner of the demand by the Spanish government, and of the compliance by that of the United States, shall be as follows. The person authorized by the Spanish government, where the Murder was committed to pursue the fugitive, may apply to any justice of the supreme court of the United States or to the district judge of the place where the fugitive is, exhibiting proof on oath that a Murder has been committed by the said fugitive within the said government, who shall thereon issue his warrant to the Marshal or deputy Marshal of the same place to arrest the fugitive and have him before the said district judge, or the said pursuer may apply to such marshal or deputy Marshal of the same place to arrest the fugitive and have him before the said district judge, or the said pursuer may apply to such marshal or deputy Marshal directly, who, on exhibition of proof as aforesaid, shall thereupon arrest the fugitive, and carry him before the said district judge, and when before him in either way, he shall, within not less thandays, nor more thanhold a special court of inquiry, causing a grand jury to be summoned thereto, and charging them to  inquire whether the fugitive hath committed a Murder, not of the nature of treason, within the province demanding him, and on their finding a true bill, the judge shall order the officer, in whose custody the fugitive is, to deliver him over to the person authorized as aforesaid to receive him, and shall give such further authorities to aid the said person in safe keeping and conveying the said fugitive to the limits of the United States as shall be necessary and within his powers; and his powers shall expressly extend to command the aid of the posse of every district through which the said fugitive is to be carried. And the said justices, judges, and other officers shall use in the premises the same process and proceedings, mutatis mutandis, and govern themselves by the same principles and rules of law as in cases of Murder committed on the high seas.
          And the manner of demand by the United States and of compliance by the Spanish government, shall be as follows. The person authorized by any justice of the Supreme court of the United States, or by the district judge where the Murder was committed, to pursue the fugitive may apply to
          Evidence on oath, though written, and ex parte, shall have the same weight with the judge and grand jury in the preceding cases, as if the same had been given before them orally, and in presence of the prisoner.
          The courts of Justice of the said states and provinces shall be reciprocally open for the demand and recovery of debts due to any person inhabiting the one, from any person fled therefrom and found in the other, in like manner as they are open to their own citizens: likewise for the recovery of the property, or the value thereof carried away from any person inhabiting the one, by any person fled therefrom and found in the other, which carrying away shall give a right of civil action, whether the fugitive came to the original possession lawfully or unlawfully, even feloniously; likewise for the recovery of damages sustained by any forgery committed by such fugitive. And the same provision shall hold in favor of the representatives of the original creditor or sufferer, and against the representatives of the original debtor, carrier away or forger: also in favor of either government or of corporations as of natural persons: but in no case shall the person of the defendant be imprisoned for the debt, though the process, whether original, mesne, or final be, for the form sake, directed against his person. The time between the flight and the commencement of the action, shall be counted but as one day under any Act of limitations
          This convention shall continue in force Years from the exchange of ratifications, and shall not extend to any thing happening previous to such exchange.
          
            
   
   In some copies of the document, this sentence was altered to read: “If the time between the flight and the commencement of the action exceed not——years, it shall be counted but as one day under any act of limitations.”


          
        